ACCEPTED
                                                                                                       14-14-00568-CR
                                                                                       FOURTEENTH COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                  8/5/2015 10:57:52 AM
                                                                                                 CHRISTOPHER PRINE
                                                                                                                CLERK




                                    CAUSE NO. 14-14-00568-CR
                                                                                  FILED IN
                                                                           14th COURT OF APPEALS
MARCUS BROOKS,                                  §              IN THE COURT HOUSTON,
                                                                               OF APPEALS TEXAS
APPELLANT                                       §                          8/5/2015 10:57:52 AM
                                                §
                                                                           CHRISTOPHER A. PRINE
VS.                                             §              14TH JUDICIAL DISTRICT
                                                                                    Clerk
                                                §
THE STATE OF TEXAS,                             §
APPELLEE                                        §              AT HOUSTON, TEXAS

                                         CASE NO. 1408106

THE STATE OF TEXAS                              §              IN THE DISTRICT COURT OF
                                                §
VS.                                             §              HARRIS COUNTY, TEXAS
                                                §
MARCUS BROOKS                                   §              230TH JUDICIAL DISTRICT

                              APPELLANT’S MOTION FOR LEAVE
                                TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

           COMES NOW MARCUS BROOKS, appellant, by and through his attorney of record,

KURT B. WENTZ, who files this Appellant’s Motion for Leave to File Appellant’s Brief and in

support thereof would show this Court as follows:

                                                    I.

           The appellant has been found guilty of injury to a child under the age of 15 and sentenced

to 60 years' confinement in the Institutional Division of the Texas Department of Criminal

Justice.

                                                    II.

           On August 5, 2014 the court reporter’s record was received by the Court.

           The appellant’s brief was originally due on or about September 6, 2014.


                                                    1
                                                 III.

        This Court has granted previous requests for an extension of time to file the appellant's

brief and recently ruled that the brief is due July 31, 2015.

                                                 IV.

        The attorney for the appellant was unable to file the appellant’s brief on July 31, 2015

because early that morning counsel was involved in an accident causing him to spend several

hours at a local emergency and suffering pain throughout the remainder of the day.

        The appellant’s brief is now complete and being contemporaneously filed with this

Motion.

                                                 V.

        Counsel for the appellant requests that the Court accept the appellant’s brief for filing and

file the appellant’s brief upon approving this motion.

                                                 VI.

        This motion is not intended for the purposes of delay but only so that justice may be

done.

        WHEREFORE, PREMISES CONSIDERED, the appellant prays that the Court grant this

motion in all things.

                                               Respectfully submitted,

                                               /s/Kurt B. Wentz____________________________
                                               KURT B. WENTZ
                                               5629 Cypress Creek Parkway, Suite 115
                                               Houston, Texas 77069
                                               Phone: 281/587-0088
                                               e-mail: kbsawentz@yahoo.com
                                               State Bar No. 21179300
                                               ATTORNEY FOR APPELLANT
                                                  2
                               CERTIFICATE OF SERVICE

       I, Kurt B. Wentz, hereby certify that a true and correct copy of this motion was served on

the Assistant District Attorney for Harris County, Texas presently handling this cause on the 5th

day of August, 2015.



                                            /s/Kurt B. Wentz___________________________
                                            KURT B. WENTZ




                                               3